                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

QUINTERRIUS MOSES                                          CIVIL ACTION NO. 19-0328

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

MIKE TUBBS, ET AL.                                         MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation [Doc. No. 22] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that defendants’ Motion for

Summary Judgment, [Doc. No 20], is GRANTED and that Plaintiff Quinterrius Moses’s claims

are DISMISSED WITHOUT PREJUDICE for failure to exhaust administrative remedies but

WITH PREJUDICE for purposes of proceeding in forma pauperis under 28 U.S.C. § 1915.

       MONROE, LOUISIANA, this 14th day of February, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
